DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 17-18, 20-22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0387251 A1) in view of Lin (US 2021/0076061 A1, hereinafter Lin2).

Regarding claim 1, Lin discloses a method (see fig. 13), comprising: obtaining for a current block (see MV1 in fig. 9A) of a picture to be encoded or decoded (see S1360 in fig. 13) an extended portion corresponding to at least one portion of a neighboring block (see 3 and 4 in fig. 9A), the at least one portion being adjacent to the current block (see fig. 9A); forming an extended block (see combined 3, 4, W and H in fig. 9A) using the current block and the extended portion; and performing a prediction to determine prediction samples for the extended block (see S1340 in fig. 13).
Although Lin discloses wherein the prediction includes motion compensated prediction and other prediction steps  (see S1330 and S1350 in fig. 13), it is noted that Lin does not provide the particular wherein the other prediction is a generalized bi-prediction.
However, Lin2 discloses an overlapping motion compensation system wherein the other prediction is a generalized bi-prediction (e.g. see ¶ [0093]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lin2 teachings of generalized bi-prediction into Lin motion compensation for the benefit of improving coding efficiency and visual quality.

	
Regarding claims 3 and 18, Lin further discloses storing determined prediction samples for the extended portion in one or more buffer memories (e.g. see ¶ [0031]).

Regarding claims 5 and 20, Lin further discloses comprising: obtaining from the one or more buffers stored prediction samples of an extended portion of at least one previously processed block of the picture (see S1340 in fig. 13); and performing an overlapped block motion compensation for the current block based on the prediction samples of the current block and the stored prediction samples of the extended portion of the at least one previously processed block (see S1350 in fig. 13).

Regarding claims 6 and 21, Lin further discloses wherein after performing the overlapped block motion compensation for the current block, the stored prediction samples of the extended portion of the at least one previously processed block are overwritten in the one or more buffers by prediction samples of the extended portion of the current block (see S1350 in fig. 13).

Regarding claims 7 and 22, Lin further discloses wherein the extended portion corresponds to one or both of a bottom extension and a right extension, the bottom extension corresponding to an upper portion of a below neighboring block, and the right extension corresponding to a left portion of a right neighboring block (e.g. see B and R in fig. 8A).

Regarding claims 9 and 24, Lin further discloses wherein performing the overlapped block motion compensation for the extended block is based on the parameters for the current block (see S1340 in fig. 13).

Regarding claims 10 and 25, Lin further discloses wherein the prediction further includes are at least one of a local illumination compensation and a generalized bi-prediction (e.g. see ¶ [0013]).

Regarding claim 17, the claim(s) recite an apparatus (see fig. 16), comprising at least one memory (see 1626 in fig. 16) and one or more processors (e.g. see ¶ [0097]) coupled to said at least one memory with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 27, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.



Claims 8, 11, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Lin2 in view of Ikai (US 2019/0191171 A1).

Regarding claims 8, 11, 23 and 26, Lin does not discloses wherein performing the overlapped block motion compensation comprises obtaining a weighted average of the motion compensated prediction samples of the current block and the stored prediction samples of one or both of a bottom extension of a previously processed upper neighboring block and a right extension of a previously processed left neighboring block; and wherein for the extended portion of the current block a normalization of intermediate prediction samples is not applied during the one or more further prediction steps but during the overlapped block motion compensation.
However, Ikai discloses an overlap block motion compensation (OBMC) method wherein performing the overlapped block motion compensation comprises obtaining a weighted average of the motion compensated prediction samples of the current block and the stored prediction samples of one or both of a bottom extension of a previously processed upper neighboring block and a right extension of a previously processed left neighboring block (e.g. see ¶ [0175]); and wherein for the extended portion of the current block a normalization of intermediate prediction samples is not applied before the overlapped block motion compensation but during the overlapped block motion compensation (e.g. see ¶ [0477]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Ikai teachings of OBMC correction into Lin OBMC for the benefit of use of an interpolation image generated by using an inter-prediction parameter.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, 17 and 23 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Liu et al. (US 2016/0219302 A1), discloses OBMC for video coding.
2.	Kim et al. (US 2011/0206114 A1), discloses OBMC for video coding.
3.	Wang et al. (US 2011/0069237 A1), discloses interpolating with OBMC for video coding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485